Exhibit 10.35

FIRST AMENDMENT

TO

OFFICE LEASE AGREEMENT

This First Amendment to Office Lease Agreement (this “Amendment”) is dated for
reference purposes as of the 15th day of September, 2005, by and between NEWPORT
CORPORATE CENTER LLC, a Washington limited liability company (“Landlord”), and
SCOLR Pharma, INC., a Delaware corporation (“Tenant”).

RECITALS

A. Landlord and Tenant entered into that certain Two Newport Office Lease
Agreement dated April 15, 2003 (the “Lease”), for the lease of certain premises
(the “Premises”) located at Suite 300, Two Newport, 3625 – 132nd Avenue S.E.,
Bellevue, Washington 98006, consisting of 10,510 rentable square feet.

B. Landlord and Tenant desire to expand the Premises on the terms and conditions
set forth in this Amendment.

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties agree as follows:

1. Defined Terms. Unless otherwise defined in this Amendment, the capitalized
terms used herein shall have the same meaning as they are given in the Lease.

2. Expansion of Premises. The existing lease covering the Expansion Space (as
defined below) is scheduled to expire on January 31, 2006. Commencing on the
earlier of (a) February 15, 2006, or (b) the date that is ten (10) days after
the existing tenant surrenders possession of the Expansion Space to Landlord and
Landlord notifies Tenant that the Expansion Space is available for occupancy
(the earlier of which is the “Expansion Space Commencement Date”), the Premises
shall be expanded by approximately 4,125 rentable square feet (and 3,484 useable
square feet) of space on the fourth (4th) floor of the Building in the location
commonly known as Suite 400 and shown on the floor plan for the fourth
(4th) floor attached hereto as Exhibit A (the “Expansion Space”; for a total
Premises size of 14,635 rentable square feet and 13,038 useable square feet).
All references in the Lease to the Premises shall be deemed to include the
Premises as expanded by the Expansion Space.

3. Basic Rent and Operating Expenses. Commencing on the Expansion Space
Commencement Date, Tenant shall commence paying Basic Rent and Operating
Expenses with respect to the Expansion Space at the same rate that is applicable
to the initial Premises. As a result, the Basic Rent schedule and Tenant’s
Proportionate Share shall be adjusted as set forth below:



--------------------------------------------------------------------------------

  (a) Basic Rent:

 

Month(s)

  

Monthly

Rent Installment

   Sq. Ft. Per Year

ESCD* – 8/31/06

   $ 17,683.96    $ 14.50, NNN

9/1/06 – 8/31/07

   $ 18,293.75    $ 15.00, NNN

9/1/07 – 8/31/08

   $ 18,903.54    $ 15.50, NNN

--------------------------------------------------------------------------------

* Expansion Space Commencement Date

 

  (b) Operating Expenses.

 

(1)    Tenant’s Proportionate Share of Building:

  Approximately 36.79% (based on the Building size of 39,775 rentable square
feet).

(2)    Tenant’s Proportionate Share of Project:

  Approximately 1.58% (based on the current Project size of 925,659 rentable
square feet).

4. Expansion Space Tenant Improvements. Tenant is leasing the Expansion Space in
its current “as is” condition and Landlord shall not be obligated to make any
improvements thereto. Upon the existing tenant vacating the Expansion Space and
such space being available for Tenant’s occupancy, Tenant shall have access to
the Expansion Space for the purpose of installing Tenant’s cabling, fixtures,
and furniture.

5. Parking. Commencing on the Expansion Space Commencement Date, Tenant shall be
entitled to an additional four (4) unreserved parking passes for every 1,000
square feet of useable space in the Expansion Space. Such parking passes shall
be free of charge during the initial Lease Term and otherwise subject to the
same terms and conditions of the Lease.

6. Landlord’s Right to Terminate. Tenant acknowledges that Landlord may decide
to demolish or substantially renovate the Building at some time in the future.
Therefore, notwithstanding any other provision of this Amendment or the Lease to
the contrary, Tenant’s lease of the Expansion Space shall be subject to
Landlord’s right to terminate Tenant’s lease of the Expansion Space (the
“Termination Option”) for the purposes of demolishing or substantially
renovating the Building. Landlord shall exercise the Termination Option by
giving Tenant not less than twelve (12) months advance written notice thereof
(the “Termination Notice”). The Termination Notice shall set forth the effective
date of the termination (the “Termination Date”). In the event Landlord
exercises the Termination Option, Tenant’s lease of the Expansion Space shall
expire on the Termination Date.

7. Ratification. Except as expressly set forth herein, the terms and conditions
of the Lease shall remain in full force and effect and are hereby ratified.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

TENANT:  

SCOLR Pharma, INC.,

a Delaware corporation

  By  

/s/ Daniel O. Wilds

    Its President and CEO LANDLORD:   NEWPORT CORPORATE CENTER, LLC
A Washington limited liability company   By:  

 

    Bentall Capital (U.S.), Inc.,     Its Authorized Agent     By:  

/s/ Gary Carpenter

      Gary Carpenter,       Executive Vice President     By:  

/s/ Lisa C. Rowe

      Lisa C. Rowe,       Vice President of Leasing

 

3



--------------------------------------------------------------------------------

TENANT ACKNOWLEDGEMENT

 

STATE OF WASHINGTONE   )   ) ss. COUNTY OF KING   )

I certify that I know or have satisfactory evidence that the person appearing
before me and making this acknowledgement is the person whose true signature
appears on this document.

On this 30 day of September, 2005, before me personally appeared Daniel O.
Wilds, to me known to be the Chief Executive Officer of SCOLR Pharma, INC., the
corporation that executed the within and foregoing instrument, and acknowledged
the said instrument to be the free and voluntary act and deed of said
corporation, for the uses and purposes therein mentioned, and on oath stated
that he/she was authorized to execute said instrument.

WITNESS my hand and official seal hereto affixed the day and year first above
written.

 

/s/ Kelly R. Hill

NOTARY PUBLIC in and for the State of Washington residing at King County My
commission expires: 04.09.08 Print Name Kelly R. Hill

 

4



--------------------------------------------------------------------------------

LANDLORD’S ACKNOWLEDGEMENT

 

STATE OF WASHINGTON   )   ) ss. COUNTY OF KING   )

I certify that I know or have satisfactory evidence that the person appearing
before me and making this acknowledgment is the person whose true signature
appears on this document.

On this 7th day of October, 2006, before me personally appeared Gary Carpenter
and Lisa Rowe, to me known to be the Executive Vice President and Vice President
– Leasing, respectively, of BENTALL CAPITAL (U.S.), INC., the Authorized Agent
of NEWPORT CORPORATE CENTER LLC, the limited liability company that executed the
within and foregoing instrument, and acknowledged the said instrument to be the
free and voluntary act and deed of said company, for the uses and purposes
therein mentioned, and on oath stated that they were authorized to execute said
instrument.

WITNESS my hand and official seal hereto affixed the day and year first above
written.

 

/s/ Michele R. Acheson

Notary Public in and for the State of Washington,

residing at Seattle, WA

My commission expires: November 29, 2006

Michele R. Acheson

[Type or Print Notary Name]

(Use This Space for Notarial Seal Stamp)

 

5



--------------------------------------------------------------------------------

EXHIBIT A

EXPANSION SPACE

 

6